United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 00-3788
                                    ___________

Billy Joe Henson,                         *
                                          *
             Appellant,                   *
                                          *
      v.                                  *
                                          *   Appeal from the United States
James Brownlee, CO-I, East Arkansas       *   District Court for the Eastern
Regional Unit, ADC; Ruppert, Sgt.,        *   District of Arkansas.
East Arkansas Regional Unit, ADC;         *
Justine Minor, Disciplinary Hearing       *   (UNPUBLISHED)
Officer, Arkansas Department of           *
Correction,                               *
                                          *
             Appellees
                                    ___________

                          Submitted: January 31, 2001
                              Filed: February 13, 2001
                                  ___________

Before RICHARD S. ARNOLD, FAGG, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.

      Arkansas inmate Billy Joe Henson appeals the district court’s dismissal, prior to
service, of his 42 U.S.C. § 1983 action and moves to proceed in forma pauperis (IFP)
on appeal. We grant him leave to appeal IFP, assess the filing fee according to the
provisions of the Prison Litigation Reform Act, and leave the collection details to the
district court. We also affirm in part, reverse in part, and remand.

        Henson alleged (1) defendants Brownlee and Ruppert assaulted and injured him,
and thereafter denied him immediate medical attention, in violation of the Eighth
Amendment; (2) defendant Brownlee retaliated against him for reporting the assault,
for filing grievances, and for participating in the subsequent investigation by writing
false disciplinary reports against him, in violation of the First Amendment; and (3)
defendant Minor denied him due process and violated prison policy at the disciplinary
hearing, in part by granting an extension without which the disciplinaries would have
been dismissed, in violation of the Fourteenth Amendment. He requested restoration
of the good-time credits he lost as punishment, expungement of his record, and
damages.

      The district court dismissed the action with prejudice pursuant to 28 U.S.C.
§ 1915A(b), concluding that Henson could not seek restoration of his good-time credits
in a section 1983 action, and that his damages claims were barred by Heck v.
Humphrey, 512 U.S. 477 (1994). We review this dismissal de novo. See Cooper v.
Schriro, 189 F.3d 781, 783 (8th Cir. 1999) (per curiam).

       We agree with the district court that Henson may seek restoration of his good-
time credits only in a habeas corpus proceeding. See Preiser v. Rodriguez, 411 U.S.
475, 500 (1973). We also agree that Henson’s damages claims for the violation of his
First and Fourteenth Amendment rights are barred by Heck, although we modify the
dismissal of these claims to be without prejudice. See Edwards v. Balisok, 520 U.S.
641, 645-48 (1997) (damages claim challenging procedures used in prison disciplinary
proceedings is not cognizable under § 1983 until disciplinary conviction has been set
aside); Sheldon v. Hundley, 83 F.3d 231, 233 (8th Cir. 1996) (inmate’s allegation that
he had First Amendment right to communicate obscene remark about warden and thus
that any discipline for remark was unconstitutional was Heck-barred because, if inmate

                                         -2-
were correct, his resulting disciplinary punishment would be improper); Schafer v.
Moore, 46 F.3d 43, 45 (8th Cir. 1995) (per curiam) (Heck-barred § 1983 action should
be dismissed without prejudice).

       We disagree with the district court, however, that Henson’s damages claim for
violation of his Eighth Amendment rights is barred by Heck. The excessive-force and
deliberate-indifference claims do not challenge the fact or length of Henson’s
confinement. See Huey v. Stine, 230 F.3d 226, 230 (6th Cir. 2000) (“Eighth
Amendment claims do not run afoul of Heck because the question of the degree of
force used by a police or corrections officer is analytically distinct from the question
whether the plaintiff violated the law.”); Figueroa v. Rivera, 147 F.3d 77, 82 (1st Cir.
1998) (Eighth Amendment deliberate-indifference claim is not Heck-barred).

       Accordingly, we affirm the dismissal of the First and Fourteenth Amendment
claims, modifying their dismissal to be without prejudice; reverse the dismissal of the
Eighth Amendment claims; and remand for further proceedings not inconsistent with
this opinion.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -3-